                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 VR OPTICS, LLC,
                                                        Civil No. 1:16-cv-6392 (JPO)
        Plaintiff,

 v.

 PELOTON INTERACTIVE, INC., a Delaware
 Corporation,

        Defendant.


 PELOTON INTERACTIVE, INC.,

        Third-Party Plaintiff,

 v.

 VILLENCY DESIGN GROUP, LLC, ERIC
 VILLENCY, AND JOSEPH COFFEY,

        Third-Party Defendants.


                 PLAINTIFF AND THIRD-PARTY DEFENDANTS’
            RULE 56.1 STATEMENT OF UNDISPUTED MATERIAL FACTS

       Pursuant to Local Civil Rule 56.1, Plaintiff VR Optics, LLC and Third-Party Defendants

Villency Design Group, LLC, Eric Villency, and Joe Coffey submit the following Statement of

Undisputed Material Facts:

       Villency Design Group LLC

       1.      Villency Design Group LLC (“VDG”) is a Delaware Limited Liability Company

formed on September 20, 2011. (Declaration of Paul S. Doherty III, Esq. dated July 1, 2019

(hereafter, the “Doherty Decl.”), Exhibit 1.)
         2.       Joseph Coffey (“Coffey”) and Eric Villency (“Villency”) are the owners and sole

members of VDG. (Doherty Decl. Exhibit 2 (Coffey Dep.), at 28:18-19, 39:5-25; Doherty Decl.

Exhibit 3 (Villency Dep.), at 20:14-21:25.)

         3.       Villency received a B.A. in English from the University of Wisconsin in 1997; he

does not have any other degrees or certificates. (Doherty Decl. Exhibit 3 (Villency Dep.), at 30:17-

31:6.)

         4.       In 2002, Villency became the CEO of Maurice Villency, a custom furniture design

firm founded by Villency’s grandfather Maurice in 1932. (Sarah Lawson, “How to Innovate

Within        a   Legacy     Brand,”    Dec.    4,       2015,   Fast   Company     (available     at

https://www.fastcompany.com/3054044/how-to-innovate-within-a-legacy-brand)            (last   visited

June 26, 2019). (See Doherty Decl. Exhibit 4.) Subsequently, in 2011, Villency and Coffey

formed Villency Design Group. (See ¶ 1, supra.)

         5.       Villency is Chief Executive Officer and a managing member of VDG. (Doherty

Decl. Exhibit 3 (Villency Dep.), at 20:7-8.)

         6.       Coffey received a B.A. in Economics from Lafayette College in 1987, and a J.D.

from St. John’s University in 1992. (Doherty Decl. Exhibit 2 (Coffey Dep.), at 15:22-17:12.)

         7.       Coffey’s early career included positions in international legal consulting (id. at

18:14-19:12) and criminal defense (id. at 19:16-20:17). Coffey subsequently took a non-attorney

position with a venture capital company (id. at 20:20-23:9), and then became managing member

of an LLC that owned a poker room in Florida, a position he held until joining VDG (id. at 23:20-

27:2).

         8.       Coffey is the other managing member of VDG, and his responsibilities have

included management of legal, business, and general strategy issues. (Id. at 39:7-12; 72:16-19.)



                                                     2
       9.      VDG’s first project, and the primary basis for its formation, was the design and

manufacture of a stationary bicycle for an indoor cycling company called SoulCycle. (Id. at 31:5-

23;

       10.     In addition to its work with SoulCycle, VDG designed products and equipment for

other companies in the fitness industry, including:



                                                                                            , and

workout benches (Doherty Decl. Exhibit 2 (Coffey Dep.), at 78:15.)

       11.




       VR Optics LLC

       15.     VR Optics LLC (“VRO”) is a New York Limited Liability Company that was

formed on June 20, 2016. (Doherty Decl. Exhibit 6, at 1.)



                                                3
       16.     Coffey and Villency are the owners and sole members of VRO. (Doherty Decl.

Exhibit 3 (Villency Dep.), at 22:11-17; Doherty Decl. Exhibit 2 (Coffey Dep.), at 90:19-91:11.)

       17.




          see also Doherty Decl. Exhibit 2 (Coffey Dep.), at 167:10-23.)

       Peloton Interactive, Inc.

       19.     Peloton Interactive Inc. (“Peloton” or “Peloton Interactive”) was formed in

February 2012 as Peloton Interactive LLC. (Doherty Decl. Exhibit 9 (Cortese Dep.), at 13:5;

25:20-25; Doherty Decl. Exhibit 10 (Foley Dep.), at 48:10-16.)

       20.     Peloton’s principal place of business is 125 West 25th Street, 11th Floor, New York,

New York, 10001. (Doherty Decl. Exhibit 11, at ¶ 8.)

       21.     According to Peloton’s founders, “Peloton” refers to “a group of riders that ride

together to conserve energy. It’s the lead pack of a cycling race.” (Doherty Decl. Exhibit 9

(Cortese Dep.), at 26:23-25.)

       22.




       23.     The three “core” Peloton products are the interactive stationary bicycle (“Peloton

Bike”), an interactive treadmill (the “Peloton Tread”), and a subscription service (the “Peloton

Digital Platform”). (Id. at 11:1-12:4.)

       24.     Peloton’s founders are John Foley (“Foley”), Thomas Cortese (“Cortese”), Graham

Stanton (“Stanton”), Hisao Kushi (“Kushi”), and Yony Feng (“Feng”). (Id. at 13:14-15.)
                                                4
       25.     Foley says he came up with the concept behind Peloton in or around mid-2011.

(Doherty Decl. Exhibit 10 (Foley Dep.), at 49:25-50:19.)

       26.     The interactive technology that Foley claims he conceptualized utilizes hardware,

software, time-shifting and streaming content, and personal metrics. (Id. at 59:8-25; 60:5-18.)

This interactive technology included “an attractive user interface and related software and backend

systems to integrate the bike and tablet and track, synchronize, and dynamically display metrics.”

(Doherty Decl. Exhibit 11, at ¶ 28.) The interactive technology further required integration of

Peloton’s “own software so that the software could communicate with the bike to track

performance metrics, store those metrics, communicate those metrics back to the rider, and transfer

those metrics to a server so that they could be synchronized and compared with other riders’

metrics.” (Id. at ¶ 30.)

       27.     Foley received a B.S. degree in industrial engineering from the Georgia Institute of

Technology in 1994, and an MBA from Harvard Business School in 2001. (Doherty Decl. Exhibit

10 (Foley Dep.), at 9:4-22.)

       28.     Foley’s professional experience includes executive positions with various e-

commerce and technology companies, including Citysearch, Ticketmaster, Evite and Pronto.com,

all companies owned by IAC/InterActiveCorp. (Id. at 11:10-13:24; 140:10-141: 25.)

       29.     Immediately prior to founding Peloton, Foley was the president of

barnesandnoble.com. (Id. at 14:2-6.)

       30.     Foley is Peloton’s Chief Executive Officer. (Doherty Decl. Exhibit 11, at ¶ 23.)

       31.     Cortese became the Chief Operating Officer of Peloton in 2013. (Doherty Decl.

Exhibit 9 (Cortese Dep.), at 10:11-16.)




                                                5
       32.     Cortese does not have any formal training in technology, but he has “been in the

tech sector for just over ten years.” (Id. at 9:25-10:4.)

       33.     Cortese had previously worked with Foley at Pronto.com, an IAC company.

(Doherty Decl. Exhibit 10 (Foley Dep.), at 140:20-141:3.)

       34.     Stanton joined Peloton as President in 2012 and transitioned to Senior Vice

President for Performance Marketing in or around 2016; since mid-2018 he has held the title of

Senior Vice President for Global Sales and Marketing for Peloton Digital. (Doherty Decl. Exhibit

12 (Stanton Dep.), at 19:6-21:5; 26:2-6.)

       35.     Stanton received a degree in Applied Mathematics with a focus in Economics from

Harvard University in 2006. (Id. at 9:19-25.)

       36.     Stanton had worked with Foley “at Pronto within IAC as a software engineer.”

(Doherty Decl. Exhibit 10 (Foley Dep.), at 141:19-22.)

       37.     Stanton’s professional background also includes positions in computer application

development and management of various web-based businesses. (Doherty Decl. Exhibit 12

(Stanton Dep.), at 10:15-13:21.)

       38.     Stanton “did some software programming” in Peloton’s “early days.” (Id. at

245:16-17.)

       39.     Feng joined Peloton in 2012 as a software engineer; in 2013 he became the Chief

Technical Officer. (Doherty Decl. Exhibit 13 (Feng Dep.), at 35: 5-18.)

       40.     Feng received both B.S. and M.S. degrees in Electrical and Computer Engineering

from the Georgia Institute of Technology in 2006 and 2007, respectively. (Id. at 27:2-23.)

       41.     Prior to joining Peloton, Feng worked as a software engineer for a variety of

companies. (Id. at 31:2-34:5.)



                                                  6
       42.     Feng was Peloton’s “technological guru.” (Doherty Decl. Exhibit 11, at ¶ 27).)

       43.     Kushi has been a legal advisor to Peloton since January 2012; he became General

Counsel in or around May 2015. (Doherty Decl. Exhibit 14 (Kushi Dep.), at 9:7-10:9.)

       44.     Kushi graduated from the University of Massachusetts in Amherst, in 1988, and

received a J.D. from Boston College Law School in 1992. (Id. at 61:18-22.)

       45.     Kushi had worked with Foley in connection with companies owned by IAC.

(Doherty Decl. Exhibit 9 (Cortese Dep.), at 140:10-14.)

       Villency Design Group and Peloton

       46.     John Foley and Eric Villency were introduced via email in January 2012. (Doherty

Decl. Exhibit 3 (Villency Dep.), at 16:5-11; Doherty Decl. Exhibit 15.)

       47.     Foley sought out the introduction because “he appreciated [VDG’s] work for

SoulCycle and Organic Avenue” (Doherty Decl. Exhibit 3 (Villency Dep.), at 16:9-11; see also

Doherty Decl. Exhibit 10 (Foley Dep.), at 144:10-145:19 (“I believe I searched the internet and

found the rendering of the SoulCycle bike and some article that referenced Vilency Design Group

… I, through, probably, friends, was able to reach out to Eric Villency and get a meeting with him.

… the SoulCycle bike was – has been celebrated from its – I want to say industrial design, but

certainly its look. I think the bright yellow does some things that made it feel different than what

was … in the category.”).)

       48.     Foley believed that hiring VDG would provide Peloton with “second-mover

advantage on SoulCycle … because those guys were also involved in building that bike. So to the

extent we wanted something better, you know, Eric [Villency] and Scott Milstein were helpful in

allowing us to build a better bike than the SoulCycle bike.” (Doherty Decl. Exhibit 10 (Foley

Dep.), at 74:19-75:4.)



                                                 7
       49.     Foley also knew that VDG “had other relationships in the fitness world.” (Id. at

322:5-8.)

       50.     Following the introductory email, Villency and Foley met at the SoHo House, a

hotel and members’ club in Manhattan. (Doherty Decl. Exhibit 3 (Villency Dep.), at 16:24-17:9;

Doherty Decl. Exhibit 10 (Foley Dep.), at 145:24-25.)

       51.     During their first meeting, Foley told Villency that he had a team in place that was

beginning to build the business that would become Peloton, and raised the possibility of Villency’s

being “engaged as the person that would help [Peloton] with industrial design and contract

manufacturing and some of the stuff he had done with SoulCycle.” (Doherty Decl. Exhibit 10

Foley Dep.), at 146:13-23.)

The 2012 Agreement

       52.     Villency, Foley, Coffey and Kushi negotiated the details of an agreement between

VDG and Peloton throughout March 2012. (See, e.g., Doherty Decl. Exhibit 16.)

       53.     On April 6, 2012, VDG and Peloton executed the Design, Development and

Manufacturing Agreement (the “2012 Agreement”). (Doherty Decl. Exhibit 17.)

       54.     Eric Villency signed the 2012 Agreement on behalf of VDG and John Foley signed

on behalf of Peloton. (Id. at 13.)

       55.     Both Villency and Foley signed the 2012 Agreement in their corporate, and not

individual, capacities. (Doherty Decl. Exhibit 9 (Cortese Dep.), at 248:13-22; Doherty Decl.

Exhibit 10 (Foley Dep.), at 268:7-16.)




                                                8
       81.



       Peloton Satisfied with VDG’s Performance Under the 2012 Agreement

       82.     Peloton was satisfied with VDG’s performance in connection with the 2012

Agreement. (Doherty Decl. Exhibit 9 (Cortese Dep.), at 266:7-15;




                                                                                           Doherty

Decl. Exhibit 9 (Cortese Dep.), at 268:2-270:15 (affirming that the bike discussed in the previously

referenced email was the bike produced under the 2012 Agreement and that, “[o]ne of the aspects

of product development and design was the overall esthetic [sic], and we did feel that – and feel

today that [VDG] and Peloton succeeded in creating a distinguished esthetic [sic].”); see also

Doherty Decl. Exhibit 30 (Foley writes to VDG, “Keep pushing. I love your work!”).)

       83.     Peloton did not serve a notice of default or otherwise terminate the 2012 Agreement

pursuant to its terms; and Peloton paid VDG in full for its services under the 2012 Agreement.

(Doherty Decl. Exhibit 10 (Foley Dep.), at 272:24-273:7; 316:15-18.)

       84.     VDG performed its obligations under the 2012 Agreement in full. (Doherty Decl.

Exhibit 9 (Cortese Dep.), at 252:20-253:8; 316:13-14.)

       The 2014 Agreement

       85.



                ; Doherty Decl. Exhibit 9 (Cortese Dep.), at 254:8-17.)




                                                15
        89.      On June 24, 2014, VDG and Peloton executed the Bike Development and Services

Agreement (the “2014 Agreement”); the Agreement was signed on behalf of VDG by Eric Villency

as “Managing Member,” and on behalf of Peloton by John Foley as “CEO/Manager.” (Doherty

Decl. Exhibit 45, at 29.) Both men executed the 2014 Agreement in their corporate capacities.

(Doherty Decl. Exhibit 9 (Cortese Dep.), at 248:23-249:24.)

        90.      The term of the 2014 Agreement was limited to two years. (Doherty Decl. Exhibit

45, at 7.)

        91.      In the 2014 Agreement, the parties added a provision under which VDG was to be

responsible for handling a return/refurbish service. (Id. at 5-6.) The 2014 Agreement provided

for termination of the return and refurbish services upon 90 days’ written notice to VDG. (Id. at

7.)

        92.      Peloton was satisfied with the return and refurbish services provided by VDG.

(Doherty Decl. Exhibit 9 (Cortese Dep.), at 259:11-15; see also Doherty Decl. Exhibit 46 (“The

more we work with Robbie the more we believe in VDG’s ability to help us make happy

customers.”).)



                                                16
             •   Id. at 273:9-20 (noting that the relationship between VDG and Peloton “started to
                 get less good” around the time that Peloton decided to take over the relationship
                 with Tonic).

       95.       Peloton allowed the 2014 Agreement to expire because the company was “largely

done with the relationship” (id. at 318:12-13),



       96.       By June 2016, Peloton had “already extracted” itself from the return and refurbish

service, and it was “no longer using [VDG] to manage the contract relationship of the contract

manufacturer because [Peloton] found that it was more efficient to go direct.” (Id. at. 318:14-21;

see also id. at 339:24-340:4 (by June 2016, Peloton “saw that the commercial relationship [with

VDG] didn’t make sense anymore”).)

       97.       Furthermore, Foley admitted that, by this time, “[t]here wasn’t material industrial

design work.… At this point we have industrial designers in-house, so we just built the business

that, you know, is Peloton today. So I think the relationship with the Villency Design Group had

run its course.” (Id. at 319:8-16.)

       98.       Peloton never served a notice of default to terminate the 2014 Agreement (id. at

273:4-7), nor in any way placed VDG on notice that it was failing to perform under the 2014

Agreement (Doherty Decl. Exhibit 9 (Cortese Dep.), at 261:5-10).

       99.       Peloton paid VDG all monies due under the 2014 Agreement. (Doherty Decl.

Exhibit 10 (Foley Dep.), at 272:2-14.)

       The ‘513 Patent

       100.      The “Interactive Fitness Equipment” that is the subject of the ‘513 Patent was

invented by Daniel R. McClure (“McClure”) and was patented on June 7, 2005. (Doherty Decl.

Exhibit 49.)



                                                  18
        101.      The ‘513 Patent covers an invention that “is generally directed to a computerized

fitness equipment that is designed to simulate, emulate, or implement actual race conditions with

other users” through the use of “sensors to monitor performance parameters,” a visual display, and

a “communication interface … to communicate the first performance parameters to at least one

remote, similarly configured, fitness equipment.” The equipment also includes “logic to provide

a visual display of a user’s performance (as measured by the first performance parameters)” and

“logic to compare” the performance parameters of one user with those of the other, remote user,

and “display the results in a comparative fashion to the user.” (Id. at 1.)




        104.      Cortese first learned of the ‘513 Patent in April 2012. (Doherty Decl. Exhibit 9

(Cortese Dep.), at 193:3-5.)

        105.      In or about that time, Peloton inquired about purchasing the ‘513 Patent from

McClure. (Doherty Decl. Exhibit 14 (Kushi Dep.), at 194:21 to 200:9.)

        106.      Foley and the other Peloton co-founders chose not to purchase the ‘513 Patent.

(See, e.g.:

              •   Doherty Decl. Exhibit 10 (Foley Dep.), at 195:5-10 (“We did not try to buy that
                  patent. We – counsel approached McClure to see where his head was. … and by

                                                 19
               that time, somebody at Microsoft had already purchased it. So there was no
               discussion to buy it.”)

           •   Id. at 222:15-19 (Foley describing the evolution of Peloton’s views of the ‘513
               Patent: “…okay, we’ve identified it, we got counsel’s opinion, somebody bought
               it. Who could that somebody be? Oh, it’s Microsoft. Oh, we found more prior art
               so we sleep even better.”)

           •   Doherty Decl. Exhibit 9 (Cortese Dep.), at 217:15-17 (“I mean, it summarizes down
               to we don’t infringe and we don’t … think that the patent is valid.”);

           •   Id. at 219:6-7 (Cortese states, “our opinion then, as it is now, [is] that we do not
               infringe and their patent is invalid.”)

           •   Id. at 231:12-15 (Cortese: “To my knowledge we never took any formal steps to
               attempt to acquire the patent [from McClure]. … No informal attempts either.”)

           •   Id. at 231:25-232:8 (Cortese stating that he did not believe Peloton ever explored
               purchasing or licensing the ‘513 Patent from Microsoft).)

           •   Id. at 323:4-324:11 (Cortese claiming that Peloton had asked “the best patent
               counsel on the planet” to determine whether the Peloton Bike infringed the ‘513
               Patent, that counsel had concluded that there was no infringement and that the ‘513
               Patent was otherwise invalid, and that Peloton relied on those conclusions).




       108.    By email of the same date, Foley shared this “[g]enerally very good news” with

“everyone@peloton.com.” (Id.)

       109.    Peloton never attempted to purchase the ‘513 Patent from Microsoft. (Doherty

Decl. Exhibit 14 (Kushi Dep.), at 202:2-10.)




                                                20
        111.    On or about July 31, 2013, Peloton filed an application for patent number 9,174,085

with the U.S. Patent and Trademark Office. (Doherty Decl. Exhibit 9 (Cortese Dep.), at 236:19-

237:22.)

        112.    In connection with this application, Peloton filed an Information Disclosure

Statement, wherein the company disclosed all prior art of which it was aware at the time the

application was filed. (Id. at 238:3-13; Doherty Decl. Exhibit 54.)

        113.    Peloton included the ‘513 Patent on this Disclosure Statement. (Id. at 8; Doherty

Decl. Exhibit 9 (Cortese Dep.), at 238:19-239:2.)

        114.    Peloton did not rely on VDG to tell Peloton whether the Peloton Bike infringed the

‘513 Patent. (Id. at 325:5-326:5; see also Doherty Decl. Exhibit 10 (Foley Dep.), at 226:18-227:6

(Foley stating, “[VDG] didn’t understand our systems well enough and I didn’t understand our

systems well enough nor the details of the McClure patent, so it was only based on my counsel’s

interpretation that the specifics of the claims were not infringed. So I don’t think we went too deep

on the claim construction and how we didn’t infringe. It was slightly over my head and slightly

over their head, I believe.”).)

        115.    VDG became interested in acquiring the ‘513 Patent because it “was active in

designing and manufacturing exercise equipment and other products for many leading companies

in the fitness industry.” (Doherty Decl. Exhibit 3 (Villency Dep.), at 43:6-12; 46:9-49:5; see also

Doherty Decl. Exhibit 2 (Coffey Dep.), at 115:3-116:2.)




                                                       ; Doherty Decl. Exhibit 2 (Coffey Dep.), at

104:1-105:5; 109-12-23.)



                                                 21
       Peloton’s Lawsuit Against Flywheel

       130.    On November 19, 2018, Peloton filed a patent infringement lawsuit against

Flywheel Sports, Inc. (“Flywheel”) in the United States District Court for the Eastern District of

Texas. (Doherty Decl. Exhibit 11.)

       131.    In the Flywheel Complaint, Peloton delineates in detail the conception and

production of the Peloton Bike and did not attribute to VDG any role whatsoever in the conception

or production of the Peloton Bike’s interactive technology. (See id. at ¶¶ 23-37.)

       132.    On May 30, 2019, the Hon. Roy S. Payne, U.S.M.J., entered an Order denying

Flywheel’s motion to transfer the matter to the Southern District of New York, noting that Peloton

had “argue[d] that VDG ‘was involved solely in the design of the physical Peloton bike’ and ‘had

zero involvement with any of the patented technology at issue in this case.’” (Doherty Decl.

Exhibit 64, at 4.)


                                                     Respectfully submitted,

                                                      s/ Paul S. Doherty III_
                                                     Paul S. Doherty III, Esq.
                                                     Mark A. Berman, Esq.
                                                     Jeremy B. Stein, Esq.
                                                     Janel Alania, Esq.
                                                     HARTMANN DOHERTY ROSA
                                                     BERMAN & BULBULIA, LLC
                                                     800 Third Avenue, 28th Fl.
                                                     New York, NY 10022
                                                      (212) 344-4619
                                                     pdoherty@hdrbb.com

                                                     Attorneys for Plaintiff and Third-Party
                                                     Defendants

Dated: July 1, 2019




                                                24
